HOOK, Circuit Judge.
James Bonner seeks a review of a sentence imposed upon him on conviction of conspiracy, with others, in the Western District of Arkansas, to commit an offense against the United States (Criminal Code, § 37 [Comp. St. § 10201]), to wit, the introduction of intoxicating liquor from outside the state of Oklahoma into the part of that state which was formerly Indian Territory (Act March 1, 1895, 28 Stat. 693). All his assignments of error are pointed directly or indirectly to the sufficiency of the evidence of his guilt. But there .was no challenge of the evidence in that particular at the close of the trial by demurrer, motion, request for instruction, or otherwise. Consequently, according to the long-settled practice in the courts of the United States the question in not open here. Furthermore, four of the five assignments complain of the overruling of the motion of the accused for a new trial; also, it has often been held that error is not assignable on such a ruling. Notwithstanding the above, we have examined the record of the trial, and are of the opinion that there was substantial evidence of guilt. The sentence is affirmed.
This opinion was prepared by Judge HOOK in his lifetime, and has been concurred in by the judges who sat in the case, and has been filed pursuant to the order of the court.